Citation Nr: 0903947	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  95-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
law


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2000 for further development and is now 
ready for disposition.


FINDING OF FACT

The veteran has been diagnosed with PTSD, which is medically 
attributed to stressors he experienced during his active 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of his 
experiences in service.  A grant of service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that he actually engaged the enemy in combat.  VAOPGCPREC 12-
99.  His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat.  

The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in the Republic of Vietnam in 
1967 and 1968.  Specifically, he reported that (1) he saw 
severely wounded soldiers in a hospital; (2) while on guard 
duty he saw a dog pass by with a child's arm in its mouth; 
and (3) his base was constantly subjected to enemy fire and 
attempts to infiltrate the perimeter.  See statement from the 
veteran dated in February 1997; VA examination report dated 
in August 1993.  

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  During his period of active duty service, the 
veteran served in the Republic of Vietnam from July 1967 to 
July 1968.  His DD Form 214 and service personnel records 
show that his military occupational specialty was a cargo 
handler, and that his awards and decorations included the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal.  

Significantly, service personnel records indicate that while 
in Vietnam, the veteran was attached to the 264th 
Transportation Company (TC).  This corroborates his own 
statements and testimony.  A January 2005 response from the 
U.S. Armed Services Center for Research of Unit Records (now 
known as the U.S. Army and Joint Services Records Research 
Center - JSRRC) noted that the 264th TC was based at Cam Ranh 
Bay with people stationed at Qui Nhon, Duc Pho, Cu Chi, and 
Sa Huynh.  

An operational report for the 264th TC provided by the 
veteran's attorney revealed that the company was reassigned 
to the Qui Nhon support command in November 1967, which 
corroborates the veteran's report to a 1997 VA examiner that 
he spent the first five months in Vietnam in Duc Pho (July to 
November 1967) and the remainder of his service in Vietnam in 
Qui Nhon (November 1967 to July 1968).  

The JSRRC also noted that the Qui Nhon ammunition supply dump 
was attacked on January 31 and February 1, 1968, resulting in 
the destruction of over 1800 short tons of ammunition.  
Copies of the Daily Staff Journal from Qui Nhon in January 
1968, provided by the veteran's attorney, show several 
reports of firing during that month, including a report of 
"heavy fighting" in Qui Nhon on January 30, 1968.  The 
veteran's personnel records show that he was stationed at Qui 
Nhon in June 1968 and that his duties included being a 
sentinel.  See DA Form 2627-1.  

Based on this evidence, the Board finds that the reported in-
service stressful event of his base at Qui Nhon receiving 
enemy fire has been verified.  Resolving reasonable doubt on 
this question in the veteran's favor, the Board finds that 
the reported stressor occurred; therefore, the stressful 
events are considered verified by the evidence of record.  
Corroboration of every detail of a claimed stressor, 
including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board will consider whether the veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor. 

In this regard, the claims file contains differing opinions 
as to whether the veteran has a diagnosis of PTSD.  The 
medical evidence weighing in favor of the veteran's claim 
consists of private medical opinions dated in June 2007 and 
December 2008 from a psychiatrist who has treated the veteran 
for over 20 years, since 1988, which diagnosed PTSD and found 
that, after reviewing evidence that the veteran's base in 
Vietnam had come under enemy attack, "[the veteran's] PTSD 
is a direct result of these experiences."  In addition, 
various VA treatment records diagnosed PTSD, including 
January and October 2006 psychiatry notes and an inpatient 
discharge summary dated in September 2005. 

The medical evidence weighing against the veteran's claim in 
this regard includes a VA examination conducted in June 2007, 
which diagnosed dementia and schizophrenia and found that his 
"cognitive decline overshadows any other psychiatric 
symptoms he might be exhibiting at the present time."  
Likewise a November 2006 VA examination report diagnosed 
schizophrenia and cognitive deficits.  With regard to the 
assessment of PTSD, the examiner found that the veteran's 
stressors had not been confirmed.  Also, a 1997 VA 
examination report diagnosed schizophrenia as the only Axis I 
diagnosis, noting that the veteran "did not bring up any 
specific stressor or complaint" during the examination.

As there is an approximate balance of positive and negative 
evidence regarding the merits of whether the veteran has a 
diagnosis of PTSD, the Board finds that the evidence is, at 
the very least, in equipoise.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 53-55.  Given that the 
criteria for a diagnosis of PTSD has been met, that service 
records support that in-service stressor actually occurred, 
and that the private physician's statements have established 
a medical nexus between the veteran's PTSD and military 
service in Vietnam, the claim for PTSD is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


